Citation Nr: 0115614	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  96-29 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to an increase in a 20 percent rating for a right 
shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from May 1972 to May 1978.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 RO rating decision 
which increased the disability evaluation assigned for the 
veteran's service-connected right shoulder disability from 10 
percent to 20 percent.  The veteran had a hearing before a 
member of the Board in May 1998.  In August 1998, the Board 
remanded this appeal to the RO for further development of the 
evidence.  The veteran had another hearing before a member of 
the Board in March 2001.  


FINDINGS OF FACT

1.  The veteran's service-connected right shoulder disorder 
(post-operative residuals of a fracture of the right shoulder 
with tendonitis) is productive of no more than limitation of 
motion of the major arm to the shoulder level.  

2.  The service-connected right shoulder disorder also 
includes a scar of the right shoulder which is tender on 
objective demonstration.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for post-operative residuals of a fracture of the right 
shoulder with tendonitis have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5201 (2000).  

2.  The criteria for a separate 10 percent evaluation for a 
right shoulder scar have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from May 1972 to May 1978.  
His service medical records indicate that he suffered a 
fracture of his right shoulder.  A November 1977 hospital 
narrative summary indicated that the veteran was admitted 
with a chief complaint of a fracture of the right greater 
tuberosity.  It was noted that the veteran landed in a 
sugarcane field on a parachute jump and that he suffered a 
traumatic dislocation of his right shoulder.  He underwent a 
repair of the right greater tuberosity as well as a re-
operation for further repair of the right greater tuberosity 
with partial acromionectomy.  The veteran continued to 
receive treatment for his right shoulder disorder on numerous 
occasions during his period of service.  A May 1978 medical 
board indicated a diagnosis of status post fracture 
dislocation and internal fixation of greater and lesser 
tuberosity fractures.  

In November 1978, the RO granted service connection and a 20 
percent rating for post-operative residuals of a fracture of 
the (major) right shoulder.  An August 1979 RO decision 
recharacterized the veteran's service-connected right 
shoulder disorder as post-operative residuals of a fracture 
of the right shoulder with tendonitis, and the rating was 
reduced to 10 percent.

In April 1995, the veteran filed his current claim for an 
increased evaluation for his service-connected right shoulder 
disorder.  In various written statements, he described right 
shoulder symptoms including pain and limitation of motion.

The veteran underwent a VA orthopedic examination in August 
1995.  It was noted that he was right-hand dominant.  The 
veteran reported that over the last two or three years he had 
noted progressive decreased range of motion as well as a 
significant increase in pain of the right shoulder.  He said 
that his pain would occur nearly daily and that it affected 
his activities of daily living rather significantly.  The 
veteran reported that he was unable to place his arm into 
external rotation, to perform any throwing motions, or to 
comfortably elevate his arm behind his head.  He also 
described some numbness which was referred into the upper 
arm.  The examiner reported that the veteran demonstrated a 
6-inch V-shaped incision over the right anterior shoulder.  
There was no evidence of muscle atrophy.  The examiner noted 
that the veteran's elevation was 170 degrees on the right 
compared to 180 degrees on the left and that his rotation was 
5 degrees on the right compared to 55 degrees on the left.  
It was reported that the internal rotation up the back was at 
L1 on the right, compared to T8 on the left.  The examiner 
noted that strength testing to external rotation and 
elevation was 3+ and 4/5.  As to an assessment, the examiner 
indicated that the veteran had post-traumatic degenerative 
arthritis of the shoulder with significant progression of his 
symptoms over the course of the last two to three years.  The 
examiner commented the veteran was presently left with fairly 
significant limitation in his motion, most traumatically in 
external rotation, and with secondary weakness.  The examiner 
remarked that such represented a significant increase in the 
veteran's level of disability over previous evaluations.  It 
was noted that an X-ray of the veteran's right shoulder 
demonstrated evidence of a previous fracture about the 
greater tuberosity and the question of a possible loose body.  

In a November 1995 rating decision, the RO increased the 
disability evaluation for the veteran's service-connected 
right shoulder disability to 20 percent.  

At a May 1998 Board hearing, the veteran testified that his 
right shoulder disorder had worsened.  He stated that he was 
a detective and that his shooting scores had diminished 
drastically to the point that he was now anticipating 
shooting with his right hand.  He indicated that he suffered 
right shoulder pain all the time.  The veteran also noted 
that he would have some numbness in his right arm after he 
had used a computer on a daily basis.  He indicated that he 
treated himself with over-the-counter medication.  

The veteran underwent a VA orthopedic examination in June 
1999.  He complained of pain, weakness, stiffness and lack of 
endurance of the right shoulder.  He also reported that he 
would have a frequent popping sensation and sounds with 
certain shoulder movements.  He stated that the pain would 
become worse if he extended his right arm in an effort to 
reach and grab something.  It was noted that the veteran had 
an X-ray in 1998 which showed a well-circumscribed smooth 
ossified density in the inferior medial aspect of the right 
glenoid which may have represented the old fracture from the 
glenoid and degenerative arthritis of the right shoulder.  
The examiner noted that the veteran's right shoulder was 
slightly more elevated than the left.  The examiner reported 
that there was a 13-cm long curvilinear scar which was tender 
extending from just below the distal clavicle to the lateral 
aspect of the proximal humerus, about 3-cm below the right 
acromion.  The examiner noted that the scar had a width 
varying from 0.7 cm to 1 cm.  There was also tenderness in 
the anterior aspect of the right shoulder joint.  The 
examiner reported that right active and passive shoulder 
flexion started to be painful at 90 degrees and was limited 
to 98 degrees due to pain.  Active and passive shoulder 
abduction started to be painful at 80 degrees and was limited 
to 90 degrees because of severe pain.  The examiner noted 
that active and passive external rotation was limited to 34 
degrees due to pain with active and passive internal rotation 
starting to be painful at 58 degrees and limited to 70 
degrees due to pain.  It was reported that right shoulder 
muscle strength showed that flexion was weak with 4/5 
strength.  The examiner stated that the veteran refused to be 
tested for right shoulder abduction strength because of his 
fear of developing severe pain on resisted abduction.  
Rotations were also painful with 3+/5 weakness.  The 
diagnoses was degenerative arthritis of the right shoulder 
joint with a history of right proximal humerus fracture and 
dislocation and severe impairment of the right shoulder 
function with decreased range of motion, muscle weakness, and 
pain associated with movement.  The examiner commented that 
the veteran was significantly impaired in terms of the right 
shoulder and right upper extremity function.  

In a July  2000 statement on appeal, the veteran reported 
that the examination report of flexion being limited to 98 
degrees due to pain was incorrect.  He reported that his arm 
motion was limited to midway between his side and his 
shoulder and that he could only move his arm that amount.  
The veteran indicated that any movement of his arm beyond 
that point was only possible because the examiner had lifted 
his arm.  

At a March 2001 Board hearing, the veteran testified that his 
right arm would fatigue much quicker than his left arm.  He 
also reported that his right shoulder affected his occupation 
in terms of typing at a computer and also keeping his ability 
to qualify at a pistol range.  The veteran stated that he 
presently had to shoot with his left hand.  He indicated that 
if he rolled over on his shoulder while sleeping, he would be 
awakened by the pain.  The veteran's representative argued 
that a separate compensable rating was warranted for a right 
shoulder scar.

II.  Analysis

The file shows the RO has properly developed the evidence, 
including providing the veteran with VA examinations, and 
there is no further VA duty to assist him with his claim for 
an increase in a 20 percent rating for his right shoulder 
disability.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 1 114 Stat. 2096 (2000).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).

Some evidence from recent years indicates degenerative 
arthritis of the right shoulder.  Arthritis is to be rated 
based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5010.  

Average range of motion of the shoulder is forward elevation 
(flexion) to 180 degrees; abduction to 180 degrees, external 
rotation to 90 degrees, and internal rotation to 90 degrees.  
38 C.F.R. § 4.71, Plate I.

A 20 percent evaluation is warranted for limitation of motion 
of the major arm when motion is possible to the shoulder 
level.  A 30 percent evaluation requires that motion of the 
major arm be limited to midway between the side and shoulder.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The Board finds the evidence of record indicates that the 
veteran right shoulder disability is no more than 20 percent 
disabling, when rating under Code 5201 for limitation of 
motion.  The most recent 1999 VA examination noted that the 
veteran complained of pain, weakness, stiffness and lack of 
endurance of the right shoulder.  He also reported that he 
would have a popping sensation with certain shoulder 
movements and that his right shoulder pain would become worse 
if he extended his right arm in an effort to reach or grab 
something.  The examiner reported that right active and 
passive shoulder flexion started to be painful for the 
veteran at 90 degrees and was limited to 98 degrees due to 
pain.  Active and passive shoulder abduction started to be 
painful at 80 degrees and was limited to 90 degrees because 
of severe pain.  The examiner further noted that active and 
passive external rotation was limited to 34 degrees due to 
pain with active and passive internal rotation starting to be 
painful at 58 degrees and limited to 70 degrees due to pain.  
The diagnosis was degenerative arthritis of the right 
shoulder joint with a history of right proximal humerus 
fracture and dislocation and severe impairment of the right 
shoulder function with decreased range of motion, muscle 
weakness and pain associated with movement.  The examiner 
commented that the veteran was significantly impaired in 
terms of the right shoulder and the right upper extremity 
function.  The earlier 1995 VA examination showed less severe 
limitation of motion of the right shoulder.  

The Board observes that limitation of motion of the right 
(major) arm to the shoulder level (supporting a 20 percent 
rating under Code 5201) would involve abduction of 90 
degrees.  The recent medical records indicate that, with the 
effects of pain (which were considered at the last VA 
examination), the veteran's right arm is limited to this 
level.  However, there is no credible evidence that right 
shoulder pain, including on use and during flare-ups, limits 
right arm motion to a point midway between the side and 
shoulder level, and thus a 30 percent rating under Code 5201 
is not in order.  38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. 
Brown, 8 Vet.App. 202 (1995).  

Other diagnostic codes of 38 C.F.R. § 4.71a also do not 
permit a rating greater than 20 percent for the right 
shoulder disability.  Ankylosis of the scapulohumeral 
articulation has not been shown, and thus consideration of a 
higher rating under Code 5200 is not in order.  The evidence 
does not show malunion of the humerus with marked deformity, 
nor is there evidence of recurrent dislocation of the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements, as required for a higher rating of 30 
percent under Code 5202.  The maximum rating under Code 5203 
for impairment of the clavicle or scapula is 20 percent, 
which is the rating already assigned for the veteran's 
condition.

The Board notes, however, that in Esteban v. Brown, 6 
Vet.App. 259 (1994), the Court held that a separate rating 
may be assigned for a scar which is compensable and part of a 
service-connected condition.  Under 38 C.F.R. § 4.118, 
Diagnostic Code 7804, a 10 percent rating may be assigned for 
a superficial scar which is tender and painful on objective 
demonstration.  The 1999 VA examination noted that the 
veteran had a 13 cm long curvilinear scar which was tender 
extending from just below the distal clavicle to the lateral 
aspect of the proximal humerus, about 3 cm below the right 
acromion.  In light of this evidence, the Board finds that a 
separate 10 percent evaluation is warranted for the 
objectively tender right shoulder scar.  

In sum, the weight of the evidence shows that the veteran's 
post-operative residuals of a fracture of the right shoulder 
with tendonitis are currently no more than 20 percent 
disabling, when rating under codes for musculoskeletal 
impairment.  The preponderance of the evidence is against 
this aspect of the increased rating claim; thus the benefit-
of-the-doubt rule does not apply, and this part of the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  However, a separate 10 percent 
evaluation for a tender scar of the right shoulder is 
granted.  


ORDER

An increase in a 20 percent rating for post-operative 
residuals of a fracture of the right shoulder with tendonitis 
is denied.  However, a separate 10 percent rating for a right 
shoulder scar is granted.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

